DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/22/22 have been received and entered. Claims 1, 9, 10, 15 and 16 have been amended. Claims 8, 14 and 20 have been cancelled. Claims 1-7, 9-13 and 15-19 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive as discussed in the interview before on 4/20/22.
  Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-13 and 15-19 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claims 1, 9 and 15 which recited determine a deviation in the current operational condition of the mechanical system based on the comparison, wherein the deviation in the current operational condition is indicative of an error in the operational of the mechanical system; retrieve second operational data from the second sensor in the detector; compare the second operational data with historical second operational data corresponding to the second sensor; and determining a deviation in the current operational condition based on the comparison of the second operational data with historical second operational data to corroborate the error determined based on the first operational data. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
The prior art, Jacobsen et al (US 6907799) discloses an inspection system comprising a memory storing historical operational data, a detector including sensor, an error detector and a wireless communication with the detector, retrieving operational data and historical operational data to perform analyzing to determine if fault condition (figure 1, abstract, column, line 55 to column 7,line 36), but does not express disclose the above features of claims 1, 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manci et al (US 20160347248) discloses industrial vehicle geo-feature system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865